Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
Claim 11 is objected to because of the following informalities and thus should be rewritten as follows:  
“11. A method for manufacturing the circuit substrate according to claim 1, comprising:
providing a base-substrate motherboard;
fabricating [[a]] the driving circuit on the base-substrate motherboard, 
wherein the driving circuit includes signal lines on a top surface of the base-substrate motherboard and signal-line leads on an opposite bottom surface of the base-substrate motherboard;
fabricating a plurality of via-holes extending through the base-substrate motherboard; wherein each of the plurality of via-holes is in a preset cutting line;
fabricating [[a] the conductive connection portion at an inner circumferential wall of each of the plurality of via-holes; wherein the conductive connection portion is connected with the corresponding signal line and the corresponding signal-line lead, respectively; and


Claim 12 is objected to because of the following informalities and thus should be rewritten as follows:  
“12. The method according to claim 11, wherein the step of fabricating [[a]] the driving circuit on the base-substrate motherboard, further includes:
fabricating a thin film transistor array layer on the top surface of the base-substrate motherboard; wherein the signal lines and the signal-line leads are configured to provide control signals for the thin film transistor array layer, thereby enabling output electrodes of thin film transistors included in the thin film transistor array layer to output driving signals.”

Claim 13 is objected to because of the following informalities and thus should be rewritten as follows:  
“13. The method according to claim 11, wherein the step of fabricating [[a]] the conductive connection portion at [[an]] the inner circumferential wall of each of the plurality of via-holes, includes:
forming a photoresist film completely covering the base-substrate motherboard;
patterning the photoresist film to form a photoresist reserved region and a photoresist removal region; wherein the photoresist removal region corresponds to a region where the conductive connection portion is located, and the photoresist reserved 
depositing a conductive material in the photoresist removal region; and
removing the photoresist film in the photoresist reserved region, thereby forming the conductive connection portion at the inner circumferential wall of each of the plurality of via-holes.”

Claim 14 is objected to because of the following informalities and thus should be rewritten as follows:  
“14. The method according to claim 11, wherein the step of fabricating [[a]] the conductive connection portion at [[an]] the inner circumferential wall of each of the plurality of via-holes, includes:
forming a first conductive material layer completely covering the base-substrate motherboard;
forming a photoresist film completely covering the first conductive material layer;
patterning the photoresist film to form a photoresist reserved region and a photoresist removal region; wherein the photoresist removal region corresponds to a region where the conductive connection portion is located, and the photoresist reserved region corresponds to other region except for the region where the conductive connection portion is located;
forming a second conductive material layer in the photoresist removal region;
removing the photoresist film in the photoresist reserved region; and,


Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, the claim recites the limitation “the plurality of conductive connection portions” in line(s) 10. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 1, the claim recites the limitation “the conductive connection portion” in line(s) 11. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 1, the claim recites the limitation “the corresponding grove” in line(s) 12. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 1, the claim recites the limitation “the corresponding signal line” in line(s) 13. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 1, the claim recites the limitation “the corresponding signal-line lead” in line(s) 13. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 3, the claim recites the limitation “the groove” in line(s) 2. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 9, the claim recites the limitation “the plurality of conductive connection portions” in the last paragraph. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 9, the claim recites the limitation “the conductive connection portion” in the last paragraph. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 9, the claim recites the limitation “the corresponding groove” in the last paragraph. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 9, the claim recites the limitation “the corresponding signal line” in the last paragraph. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 9, the claim recites the limitation “the corresponding signal-line lead” in the last paragraph. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 2-8 and 11-17, because of their dependency on claim 1, these claims are also rejected for the reasons set forth above with respect to claim 1.

Regarding claim 10, because of its dependency on claim 9, this claim is also rejected for the reasons set forth above with respect to claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-5 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yueh (US 20200295119).

Regarding claim 1. Yueh discloses A circuit substrate, comprising:
a base substrate 1 (Fig 10A);
a driving circuit 22/24/26 (see also 20 in Fig 1A, [0028]) on the base substrate; and
conductive connection portions 16 (Fig 10A/Fig 10B: see also Fig 4 for detail);
wherein a plurality of grooves (Fig 10A/Fig 10B: see the seam area between 41; see also Fig 4 near the coupling member 30) is defined in a lateral side (Fig 10B) of the base substrate; 
each of the plurality of grooves extends through a top surface and an opposite bottom surface of the base substrate (Fig 10B);
the driving circuit includes signal lines (Fig 4: the elements under 18 which is connected to the 16; the plurality of 18 are electronic units [0025], and 20 is external driving circuit. Thus, the elements under 18 which is connected to the 16 are signal lines) on the top surface of the base substrate and signal-line leads 22 [0028] on the bottom surface of the base substrate (Fig 10B; see also Fig 4 for detail view of the portion of Fig 10); and
the plurality of conductive connection portions are corresponding to the plurality of grooves in a one-to-one manner (Fig 10A/Fig 10B); 
at least one part of the conductive connection portion is in the corresponding groove (Fig 10B: see the vertical portion of 16 is in the groove); and 


Regarding claim 2. Yueh discloses The circuit substrate according to claim 1, wherein each of the plurality of grooves extends in a direction perpendicular to the base substrate (Fig 10B).

Regarding claim 3. Yueh discloses The circuit substrate according to claim 2, wherein the conductive connection portion includes: 
a first part in the groove (Fig 10B), a second part connected with the first part and located on the top surface of the base substrate (Fig 10B), and 
a third part connected with the first part and located on the bottom surface of the base substrate (Fig 10B); 
the second part is connected with the corresponding signal line (Fig 10B), and 
the third part is connected with the corresponding signal-line lead (Fig 10B).

Regarding claim 4. Yueh discloses The circuit substrate according to claim 3, wherein in a direction parallel to the base substrate, a maximum thickness of the first part is less than or equal to a maximum depth of the groove (Fig 10B/Fig 4).

Regarding claim 5. Yueh discloses The circuit substrate according to claim 3, wherein a shape of a cross section of the groove in a plane substantially parallel to the 

Regarding claim 8. Yueh discloses The circuit substrate according to claim 1, wherein the base substrate is a glass substrate or a polyimide substrate [0024].

Regarding claim 9. Yueh discloses A display substrate, comprising:
a circuit substrate 31/10/20 (Fig 10A/Fig 10B; see also Fig 6 for detail) and
a plurality of micro light emitting diodes 18 [0025] on the circuit substrate;
wherein the circuit substrate is configured to drive the plurality of micro light emitting diodes to emit light (via 20); and the circuit substrate includes:
a base substrate 10;
a driving circuit 22/24/26 on the base substrate and coupled with the plurality of micro light emitting diodes (Fi 10B/Fig 6) and
conductive connection portions 16;
wherein a plurality of grooves (Fig 10A/Fig 10B: see the seam area between 41) is defined in a lateral side (Fig 10B) of the base substrate; 
each of the plurality of grooves extends through a top surface and an opposite bottom surface of the base substrate (Fig 10B);
the driving circuit includes signal lines (Fig 6: the elements under 18 which is connected to the 16; the plurality of 18 are electronic units [0025], and 20 is external driving circuit. Thus, the elements under 18 which is connected to the 16 are signal lines) on the top surface of the base substrate and signal-line leads 22 [0028] on the 
the plurality of conductive connection portions are corresponding to the plurality of grooves in a one-to-one manner (Fig 10A/Fig 10B; 
at least one part of the conductive connection portion is in the corresponding groove (Fig 10B: see the vertical portion of 16 is in the groove); and 
the conductive connection portion is connected with the corresponding signal line and the corresponding signal-line lead, respectively (Fig 10A/Fig 10B).

Regarding claim 10. Yueh discloses A tiled display device (Fig 10A) comprising: a plurality of connected display substrates according to claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yueh (US 20200295119).


However, Yueh discloses C shape (Fig 10A). 
Thus, it will be apparent to those skilled in the art that many modifications, additions, and deletions, especially in matters of shape, size, and arrangement of parts, can be made therein without departing from the spirit and scope of the invention and its equivalents as set forth in the following claims. Therefore, a modification of Yueh’s C shape to claimed semi-circular shape may be suggested by the teachings herein are particularly reserved as they fall within the breadth and scope of the claims here appended.

Regarding claim 7. Yueh discloses The circuit substrate according to claim 1, wherein the driving circuit further includes an array layer 18 on the top surface of the base substrate; and the signal lines and the signal-line leads configured to provide control signals for the thin film transistor array layer (Fig 10B).
But Yueh does not disclose a thin film transistor.
However, Yueh does 18 is display driver circuitry. 
Thus, the ordinary artisan would have recognized that simple substitute of Yueh’s display driver circuitry to the claimed thin film transistor would have been obvious without departing from the spirit and scope of the invention for the purpose of making enhanced LED display board is combined by many small LED display boards.

Allowable Subject Matter
Claims 11-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 11. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “fabricating a conductive connection portion at an inner circumferential wall of each of the plurality of via-holes; the conductive connection portion is connected with the corresponding signal line and the corresponding signal-line lead, respectively; and cutting the base-substrate motherboard in which the conductive connection portion is fabricated, along the cutting line, thereby forming a plurality of separate circuit substrates”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826